               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

Oklahoma City, Oklahoma

Dated: July 23, 2020

BIG CAT RESCUE CORP.,                        )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )          Case No. CIV-16-155-SLP
                                             )
SHIRLEY M. SCHREIBVOGEL and                  )
GREATER WYNNEWOOD                            )
DEVELOPMENT GROUP, LLC,                      )
                                             )
               Defendants.                   )

ENTER ORDER:

       The Court’s docket reflects that Defendant Greater Wynnewood Development
Group, LLC, has not complied with the requirements of LCvR 83.3. Defendant’s counsel
is directed to comply and local counsel shall file an entry of appearance on behalf of
Defendant on or before July 28, 2020.

       THE ABOVE ORDER ENTERED AT THE DIRECTION OF JUDGE SCOTT L. PALK.




                                       Carmelita Reeder Shinn, Clerk of Court
                                       Western District of Oklahoma


                                       By:       s/Marcia J. Davis
                                                 Deputy Clerk
Copies to all parties
